Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the Double Patent Rejection:  is withdrawn since the Terminal Disclaimer filed on 10/17/2022.
With respect to the 35 USC 103 Rejection: At page 7 through page 8, Applicant argues that the cited references do not teach “determining temporal pricing information for each charging station of the one or more charging stations along the plurality of routes at an associated estimated arrival time of the vehicle at an associated charging station; calculating a cost associated with each route of the plurality of routes based on the temporal pricing information.”  Examiner disagrees to the Applicant’s argument.
Fisher teaches (at [0093]) that the price for the charging session which obtained from the charging network or via he central server which is equivalent to “determining temporal pricing information for each charging station of the one or more charging stations along the plurality of routes at an associated estimated arrival time of the vehicle at an associated charging station”, and at paragraph [0088], Fisher teaches that 
Thee client application screen display a List of charging stations  with current pricing or special promotions” which meets the scope of “calculating a cost associated with each route of the plurality of routes based on the temporal pricing information.” 
Therefore, the rejection still remains.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fisher (20150127248) in view of Melen (20140006137).
With regard to claim 1, Fisher discloses a method of determining a route for an electric-powered vehicle performed by a system comprising a processor and a non-transitory computer-readable storage medium storing instruction that, when executed by the processor, cause the system to perform the method, the method comprising: 
receiving destination selection information identifying a destination (determines future trips based on obtaining address information entered by the user, see at least [0070]+ & [0084]); 
receiving, from a battery control system associated with a battery system of the vehicle, an indication of an available battery system charge level of the battery system (a client application screen display for a travel planner feature of current charge level, see at least [0084]+);
determining at least one estimated range of the vehicle based on the available battery system charge level (a client application screen display for a travel planner feature of an estimated range of the vehicle based on the available battery level, see at least [0084]+); 
identifying a plurality of routes to the destination based on the at least one estimated range of the vehicle and locations of one or more charging stations (listed locations to indicate whether the vehicle is capable of reaching the location based on current location and charge level, see at least [0084]+);
determining one or more estimated arrival times of the vehicle at the locations of the one or more charging stations along the plurality of routes (identify charge station’s reservation time duration for approaching the station, see at least [0093]-[0095]+), and ; 
determining temporal pricing information for each charging station of the one or more charging stations along the plurality of routes at an associated estimated arrival time of the vehicle at an associated charging station (charging station reservations provides prices for the charging session, see at least [0093]+); 
calculating a cost associated with each route of the plurality of routes based on the temporal pricing information (a listing of charging stations identified by a search, see at least [0088]+); 
generating route information, the route information identifying the plurality of routes and the calculated cost associated with each route (a selected charging station added to a trip plan with the cost of miles for each route, see at least [0089]+); and 
displaying the route information to the user of the vehicle (a map screen display the proposed route, see at least [0090]+).  
Fails to teach receiving, from a battery control system associated with a battery system of the vehicle, an indication of an available battery system charge level of the battery system
Melen discloses a system and method for managing event control schedules.  The system includes a central schedule server, a user device, a vehicle, and etc. (see Fig.1).  The vehicle includes a vehicular onboard system which receiving, from a battery control system associated with a battery system of the vehicle, an indication of an available battery system charge level of the battery system (sensors 117 measures a fuel tank level and/or a battery level, see at least [0057]+);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Melen by including a battery control system receives available battery system charge level as taught by Melen for improving the vehicle’s battery life for driving.

With regard to claim 2, Fisher teaches that the method of claim 1, wherein the method further comprises receiving an indication of a selected route of the plurality of routes (user selection of a desired route point by touching the screen, see at least [0085]+).  

With regard to claim 3, Melen teaches that the method of claim 2, wherein the method further comprises sending navigation instructions associated with the selected route, the navigation instructions providing directed instructions for traveling to the destination (a navigation system 127 provides navigation instruction, see at least [0052]+).  

With regard to claim 4, Melen teaches that the method of claim 3, wherein the method comprising sending the navigation instructions to a system associated with the vehicle (see at least [0052]+).  

With regard to claim 5, Melen teaches that the method of claim 3, wherein the method comprises sending the navigation instructions to a device associated with the user of the vehicle (user 135 interacts with the user device 133, wherein the user 135 is one of a driver, see at least [0058]+).  

With regard to claim 6, Melen teaches that the method of claim 2, wherein the indication of the selected route of the plurality of routes is received from the user of the vehicle (the user selects a plan, see at least [0100]+).  

With regard to claim 7, Fisher teaches that the method of claim 2, wherein the indication of the selected route of the plurality of routes is automatically received in response to determining that the selected route is associated with the lowest calculated cost of the plurality of routes (the screen displays charging stations with best pricing in order to select route with charging station, see at least [0084]-[0087]+).  

With regard to claim 8, Fisher teaches that the method of claim 1, wherein identifying the plurality of routes to the destination is further based on one or more routing parameters (routes include user favorites, charging station with best prices, and etc., see at least [0087]-[0088]+).  

With regard to claim 9, Fisher teaches that the method of claim 8, wherein the one or more routing parameters comprise at least one of a total vehicle charge capacity; charging station availability, a geographic parameter, an environmental parameter, charging station consumer ratings, user interest information, and point of interest information (the route is selected based on the favorites, and etc., see at least [0087]+).  

With regard to claim 10, Melen teaches that the method of claim 9, wherein the charging station availability comprises an availability of a charging station at an associated estimated arrival time of the vehicle at the charging station (charging station with schedules, see at least [0041]+).  

With regard to claim 11, Melen teaches that the method of claim 9, wherein the user interest information comprises interest information volunteered by the user (user profile data, see at least [0043]+).  

With regard to claim 12, Melen teaches that the method of claim 11, wherein the user interest information comprises user attribute information (a future trip, historical trip data, and etc., see at least [0043]+).  

With regard to claim 13, Melen teaches that the method of claim 12, wherein the user attribute information comprises one or more of a user gender, age, content preferences, geographic location, and information relating to network contacts of the user (user profile includes gender, age, residence, etc., see at least [0082]+).  

With regard to claim 14, Melen teaches that the method of claim 9, wherein the user interest information comprises information generated based on prior monitored user activities (user profile includes historical trip data, see at least [0043]+).  

With regard to claim 15, Melen teaches that the method of claim 9, wherein the user interest information comprises information generated based on user content consumption patterns (user includes personal interest, and etc., see ate last [0082]+).  

With regard to claim 16, Fisher teaches that the method of claim 1, wherein calculating the cost associated with each route of the plurality of routes is further based on one or more routing parameters (see at least [0093]+).  

With regard to claim 17, Melen teaches that the method of claim 16, wherein the one or more routing parameters comprise at least one of a total vehicle charge capacity; charging station availability, a geographic parameter, an environmental parameter, charging station consumer ratings, user interest information, point of interest information, and travel time (see at least [0082]-[0083]+).  

With regard to claim 18, Fisher teaches that the method of claim 16, wherein the method further comprises receiving an indication of a weight associated with each of the one or more routing parameters (traffic information, see ate last [0067]+).  

With regard to claim 19, Fisher  teaches that the method of claim 18, wherein calculating the cost associated with each route of the plurality of routes is based on the relative weight associated with each of the one or more routing parameters (color code for each route, see ate last [0084]+).  

With regard to claim 20, Fisher teaches that the method of claim 18, wherein the indication of the weight associated with each of the one or more routing parameters is received from the user of the vehicle (user selects route points which are user favorite, desired, and etc., see at least [0087]-[0088]+).

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Scofield (20130226443) discloses a system determines whether a vehicle can arrive at destination by following travel route without refueling, and provides refueling notice when it determined that vehicle can not arrive at destination without refueling (see the abstract).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662